RECOMMENDED FOR PUBLICATION
                               Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                      File Name: 20a0351p.06

                     UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT



                                                            ┐
 UNITED STATES OF AMERICA,
                                                            │
                                   Plaintiff-Appellee,      │
                                                             >        No. 19-3599
                                                            │
        v.                                                  │
                                                            │
 JULIUS D. RUFFIN,                                          │
                                Defendant-Appellant.        │
                                                            ┘

                         Appeal from the United States District Court
                        for the Northern District of Ohio at Cleveland.
                     No. 1:18-cr-00672-1—James S. Gwin, District Judge.

                                  Argued: October 22, 2020

                             Decided and Filed: November 3, 2020

                 Before: COOK, BUSH, and NALBANDIAN, Circuit Judges.
                                 _________________

                                           COUNSEL

ARGUED: Claire R. Cahoon, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Toledo,
Ohio, for Appellant. Vanessa Healy, UNITED STATES ATTORNEY’S OFFICE, Cleveland,
Ohio, for Appellee. ON BRIEF: Claire R. Cahoon, OFFICE OF THE FEDERAL PUBLIC
DEFENDER, Toledo, Ohio, for Appellant. Robert F. Corts, UNITED STATES ATTORNEY’S
OFFICE, Cleveland, Ohio, for Appellee.
                                     _________________

                                            OPINION
                                     _________________

       JOHN K. BUSH, Circuit Judge. Julius Ruffin pleaded guilty to possession with intent to
distribute a mixture of heroin and fentanyl, which he had hidden in his rectum. He appeals the
district court’s denial of his motion to suppress those drugs, arguing that Drug Enforcement
 No. 19-3599                  USA v. Julius Ruffin                                                    Page 2


Administration (“DEA”) agents did not show probable cause to obtain the warrant and that the
manner of the search violated the Fourth Amendment. For the reasons below, we AFFIRM the
district court’s judgment.

                                           I. BACKGROUND

 A.     The Investigation

        In October 2018, an unnamed informant told the DEA that Ruffin planned to drive from
Lorain, Ohio to Columbus to purchase heroin from unknown Mexican drug traffickers. The
informant said that she1 and Ruffin would travel in a black SUV, provided the license plate
number, and promised to stay in contact throughout the trip. She told the DEA when she and
Ruffin departed from Lorain, then alerted the DEA agents when they were fifteen minutes from
the address. The agents then set up surveillance and saw Ruffin and the informant enter the
house together. Three hours later, the agents saw two Hispanic men arrive and enter the house
briefly. The informant messaged the agents from inside the house to tell them that Ruffin had
purchased a plastic bag of heroin from the men who had just left. Then Ruffin told the informant
that he needed to go to the bathroom before he left. She saw Ruffin holding a plastic bag as he
went into the bathroom, where he stayed for about twenty minutes. From the bathroom, Ruffin
went to his car. The informant apprised the agents of these events in real time. The agents then
saw Ruffin drive off.

        They followed Ruffin until he committed a traffic infraction, then—with the help of state
police—pulled him over. A drug dog alerted on the car, providing probable cause for a search.
But the search of both the car and Ruffin’s person yielded no evidence, leading the agents to
suspect that Ruffin had concealed the drugs inside his body. They held Ruffin while they sought
a search warrant for a body cavity search. An Ohio magistrate judge issued the warrant to search
“[o]n the person or in a cavity or carried property of Julius Decarlos Ruffin.”




        1
         The affidavit avoids gender pronouns (using he/she) to obscure the source’s identity. For convenience’s
sake, we will default to she.
 No. 19-3599               USA v. Julius Ruffin                                            Page 3


B.     The Search

       Warrant in hand, the police took Ruffin to the hospital for medical staff to conduct the
search. When the doctor came in, the agents suggested to him that he use his finger to search
Ruffin’s rectum. When the doctor declined, one DEA agent joked that he would do the search,
but only after taking “a couple shots.” Eventually a nurse volunteered to conduct the search,
which she did with Ruffin shackled at the legs. One agent remained in the room during the
examination. The parties dispute whether the nurse found anything during that examination,
with the nurse’s notes saying that she felt something in the anal cavity, while Ruffin claims that
the nurse said “I do not feel anything.”

       After that examination, the nurse inserted an instrument to visually examine the inside of
Ruffin’s rectum. Here, too, the parties disagree: Ruffin claims the nurse searched with the
instrument twice and did not see anything; the nurse’s notes indicate that she searched once and
saw a foreign object that looked like a piece of plastic wrap. Either way, when the nurse failed
to retrieve anything, the treating physician ordered an X-ray. Although the radiologist did not
see any foreign bodies on the X-ray, the treating physician saw three separate circular objects, so
he ordered the nurse to perform soap suds enemas until the objects came out. The parties dispute
the number of enemas—Ruffin says four, the nurse’s notes say two. Ultimately, Ruffin released
three golf-ball-sized bags of heroin and fentanyl.

C.     Procedural History

       The government charged Ruffin with possession of heroin and fentanyl with intent to
distribute, and Ruffin moved to suppress the drugs. The district court conducted a hearing, then
denied the motion. First, it concluded that although the evidence “may not be enough” for
probable cause, it did not need to resolve that question because the Leon good-faith exception
would apply either way. Then, analyzing the three-factor test for body searches, the district court
concluded that the three factors “weigh slightly in favor of the search’s reasonableness.” It held
that although the decision to begin with a rectal examination rather than starting with an X-ray
“seems illogic[al],” the balance of the factors favored reasonableness because the search posed
minimal safety risks, the DEA had a warrant, Ruffin was not incapacitated, and there were
 No. 19-3599               USA v. Julius Ruffin                                             Page 4


limited other sources of evidence. Ruffin then entered a conditional guilty plea, preserving the
right to appeal the denial of his motion to suppress.

                                        II. DISCUSSION

       When reviewing a district court’s ruling on a motion to suppress, we review its factual
findings for clear error and its legal conclusions de novo. United States v. Hines, 885 F.3d 919,
924 (6th Cir. 2018); United States v. Banks, 684 F. App’x 531, 535 (6th Cir. 2017).

A.     Probable Cause

       Probable cause exists when an affidavit shows a “fair probability” that the police will find
evidence in the place they seek to search. Hines, 885 F.3d at 923 (quoting United States v. Dyer,
580 F.3d 386, 390 (6th Cir. 2009)). When a magistrate judge has granted a warrant, we ask only
whether the magistrate had a “substantial basis” for finding probable cause. United States v.
Allen, 211 F.3d 970, 973 (6th Cir. 2000) (en banc) (quoting Illinois v. Gates, 462 U.S. 213, 236
(1983)). In answering that question, we are limited to the four corners of the affidavit. Hines,
885 F.3d at 923. But our analysis of the affidavit is not “hypertechnical” or “line-by-line.”
Allen, 211 F.3d at 973 (quoting Gates, 462 U.S. at 246 n.14). Instead, we respect the issuing
magistrate’s findings and reasonable inferences, reversing only if the magistrate “arbitrarily
exercised” his or her discretion. Hines, 885 F.3d at 924 (quoting United States v. Washington,
380 F.3d 236, 240 (6th Cir. 2004)).

       When an affidavit relies heavily on information from a confidential informant, we must
first examine the informant’s reliability. See United States v. Crawford, 943 F.3d 297, 306 (6th
Cir. 2019). If, as here, a law enforcement officer is working with a new informant, the officer
must take steps to verify that informant’s reliability. Id. at 306–07. We look to the totality of the
circumstances to determine whether an officer sufficiently verified the informant’s honesty and
“basis of knowledge.” Hines, 885 F.3d at 923 (quoting United States v. May, 399 F.3d 817, 822
(6th Cir. 2005)).

       Here, the DEA agents saw the informant enter the house with Ruffin, establishing a clear
basis of knowledge. And they corroborated the informant’s tips as to the car description, travel
 No. 19-3599                   USA v. Julius Ruffin                                                       Page 5


time, destination in Columbus, and approximate race of the men who met with Ruffin. That
corroboration of the informant’s honesty, combined with the informant’s presence at the scene of
the drug deal, suffices to establish her reliability.

            Given the informant’s reliability, three facts in the affidavit, taken together, establish a
fair probability that the agents would find the drugs in Ruffin’s body. First, immediately after
the drug deal where Ruffin received a plastic bag containing heroin, Ruffin went to the bathroom
holding a plastic bag, stayed there for twenty minutes, and then emerged empty-handed.2
Second, Ruffin went directly to his car after leaving the bathroom, so he had little to no
opportunity to stash the drugs he had just purchased anywhere other than his person or the
bathroom at the buy house. And third, a drug dog alerted the police to the presence of drugs in
the car, but they failed to find the drugs either in the car or on Ruffin’s person. Although the
police did not offer evidence showing that when a drug dog alerts and the police do not find
anything the drugs are usually in the person’s body, that is a plausible inference that the
magistrate could have drawn in light of the other facts. Taken together, these facts create a “fair
probability” that Ruffin had concealed the drugs in his body, so the magistrate judge did not
“arbitrarily exercise” his or her discretion in finding probable cause. See Hines, 885 F.3d at 924.

        The district court declined to rule on probable cause because it thought that “[b]asic
fairness requires the government to present stronger-than-usual support to justify such a
necessarily invasive body search.” It did not cite any precedent to support that assertion, and
indeed that standard would be unusual in Fourth Amendment jurisprudence. The probable cause
standard does not turn on the level of privacy interests associated with the place to be searched.
Compare Hines, 885 F.3d at 923–24 (home), and United States v. Bass, 785 F.3d 1043, 1048–49
(6th Cir. 2015) (cell phone), with United States v. Dyer, 580 F.3d 386, 390 (6th Cir. 2009) (rental
cabin), and United States v. Woosley, 361 F.3d at 924, 927–28 (6th Cir. 2004) (business). So we
should not apply a stricter standard here than we would in another probable-cause case. Instead,
we protect the interest in bodily privacy by enforcing a separate reasonableness requirement on



        2
           The government claims that the source saw Ruffin enter the bathroom “with the drugs in his hand,” but the
affidavit says only that Ruffin went into the bathroom “with a sandwich bag type of plastic bag.”
 No. 19-3599               USA v. Julius Ruffin                                               Page 6


the manner in which law enforcement searches the body. See United States v. Booker, 728 F.3d
535, 546 (6th Cir. 2013). We turn now to that inquiry.

B.     Reasonableness of the Search

       The Supreme Court has made clear that “any compelled intrusion into the human body
implicates significant, constitutionally protected privacy interests.” Missouri v. McNeely, 569
U.S. 141, 159 (2013). To determine whether the intrusion is reasonable, we apply a three-part
balancing test that weighs: (1) the extent of the threat to the individual’s health and safety, (2) the
extent of the intrusion on the individual’s “dignitary interests in personal privacy and bodily
integrity,” and (3) law enforcement’s need for the evidence.          Booker, 728 F.3d at 546–47
(quoting Winston v. Lee, 470 U.S. 753, 761–62 (1985)). We have two precedents applying this
test: Booker, which found a search unconstitutional, id. at 546–47, and United States v. Banks,
which found a search constitutional, 684 F. App’x 531, 537 (6th Cir. 2017). Although Ruffin’s
case falls between the two, it lies closer to Banks than Booker.

       In considering the first factor, Booker held that the doctor’s decision to paralyze and
intubate Booker presented a risk of harm that tipped the factor in Booker’s favor. 728 F.3d at
546. Banks, on the other hand, held that taking an X-ray and giving Banks laxatives posed no
risk of harm, so the first factor favored the government. 684 F. App’x at 537. Here, the district
court found that the “rectal exams, x-rays, and enemas posed little to no risk to Ruffin
independent from the obvious dangers Ruffin accepted by concealing drugs in his rectum.” So
the first factor favors the government.

       On the second factor, Booker held that the affront to personal dignity from being
involuntarily “paralyzed, intubated, and anally probed,” all while naked and handcuffed, was
immense. 728 F.3d at 546–47. But it indicated that a case where the police obtained a warrant
would be materially different. Id. at 547.     In Banks, although we acknowledged that
administering an X-ray and laxatives would have intruded on Banks’s dignitary interests, we
suggested that the presence of a warrant decreased the level of dignitary intrusion. 684 F. App’x
at 537.    Here, the doctor never incapacitated Ruffin, which Booker considered the most
egregious intrusion on dignity, and the DEA had a warrant. But the agents and doctor did
 No. 19-3599               USA v. Julius Ruffin                                         Page 7


choose, instead of starting with an X-ray, to begin with a rectal examination. And they kept
Ruffin shackled or handcuffed throughout, even as they gave him the soap suds enemas. What’s
more, Ruffin says one agent joked about the intrusions, an unnecessary additional affront to his
dignitary interests. Those facts tip the second factor in Ruffin’s favor.

       On the third factor, Booker held that although “reasonableness under the Fourth
Amendment is not a least-intrusive-means test,” the availability of significantly less intrusive
means of obtaining evidence or “other ways to establish guilt” diminishes law enforcement’s
need for the evidence. 728 F.3d at 547. And it concluded that less intrusive means were
available. Id. So the third factor favored Booker. We did not discuss whether there were “other
ways to establish guilt” in that case, but it appears that there were: an officer had smelled
marijuana when he stopped the car Booker was traveling in; the officer had seen Booker
“moving around, as if he was attempting to conceal something”; a drug dog had alerted on the
area near Booker; Booker had clenched his buttocks during a pat down; there was a bag with
some marijuana near Booker’s seat in a car and other bags with what looked like drug residue;
Booker had tried to reach for his buttocks while handcuffed; and the officer had seen a string
protruding from Booker’s anus. See id. at 537–38. Banks, by contrast, held that because the
government had scant other evidence to prove Banks’s drug trafficking, the third factor favored
the government. 684 F. App’x at 537. This case looks far more like Banks. Here, all the DEA
agents had to go on was a single eyewitness and a drug dog alert to Ruffin’s car, so they needed
the drugs to make their case. And although the agents could have used less intrusive means,
their methods were nowhere near as extreme as in Booker. Thus, the third factor favors the
government.

       In this case, the third and first factors outweigh the second. Although the search could
have been handled better—by beginning with an X-ray and treating Ruffin respectfully—the
presence of a warrant, the absence of any safety risk, and the police’s need for evidence make
this search reasonable.

                                       III. CONCLUSION

       For the foregoing reasons, we AFFIRM the district court’s judgment.